DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on July 26, 2022. Claims 8, and 10-13 are canceled. Claims 1-7, 9, and 14-20 are pending and will be considered for examination.

Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claim 20 is withdrawn.

II.	Rejections - 35 USC § 112
Applicant’s amendment to the claims is sufficient to overcome Examiner’s rejection under 35 USC § 112. The rejection under 35 USC § 112 to claims 1-20 is withdrawn.

III.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed July 26, 2022 with respect to claims rejected under 35 USC § 101 have been considered and are persuasive. The rejection under 35 USC § 101 is withdrawn.

IV.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed July 26, 2022 with respect to claims rejected under 35 USC § 103 have been fully considered and are persuasive. The rejection under 35 USC § 103 is withdrawn. 


Reasons for Allowance
Claims 1-7, 9, and 14-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: 

Eligible Subject Matter
The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception and are also allowable over the prior art. 
Claim 1 recites the additional limitations of a micro RFID device having a body dimension of no greater than 1000 microns; the RFID device is coupled to a thread comprising a plurality of yarns and the RFID device is configured between the yarns; the thread is a carbon nanotube having an outer diameter of no more than 1000nm; and the RFID device comprises a body and antenna portion where the carbon nanotube forms part of the antenna of the RFID device. When looking at these additional limitations as an ordered combination with the additional limitations of claim 1 it is clear they provide significantly more than “tracking the lifecycle of a garment purchased by a customer”.
The additional limitations provide an inconspicuous and enhanced way or tracking the lifecycle of a garment. For example, Spec [0006] describes that the coupling of the RFID to a thread comprising a plurality of yarn and configured between the yarns protects the RFID device from exposure to the elements and to water when washing the garment. And, Spec [0007] describes that using carbon nanotube threads provides the advantage that carbon nanotubes are very strong as well as electrically and thermally conductive, and that using carbon nanotubes as part of the antenna improves the performance and range of signal transmission of the RFID device. The incorporation of these additional elements into the garment tracking system does not merely limit the use of the concept to a particular technological environment. Instead, these limitations provide meaningful limitations that restrict the identified concept to a particular useful application.
It is noted the examiner found several of these limitations to be well-understood, routine and conventional activity. Even assuming these limitations individually are well-understood, routine and conventional activity, “a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made” (see Diamond v. Diehr, 450 U.S. 175, 188 (1981)). In this case, the specific elements of claim 1 work in combination to produce a garment tracking system with enhanced capabilities, that is not routine or conventional activity expected when considering the history of a garment. Additionally, the claims recite a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and provides an improvement to the technology of tracking the lifecycle of a garment purchased by a customer. Therefore, where the combination of elements are not routine and they provide significantly more than the judicial exception, the claim is patent eligible.
Claims 2-7, 9, and 14-20 are dependencies of independent claim 1 and recite eligible subject matter for the reasons identified above with respect to claim 1.

Allowable Subject Matter
Claims 1-7, 9, and 14-20 are allowable over the prior art. The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claims 8 and 10-13, the 103 rejection has been overcome by cancellation. 

Regarding Independent Claim 1: The limitations of dependent claims 8 and 10-12 have been brought into independent claim 1. Claims 11-12 were indicated as allowable subject matter in the Non-Final Rejection dated 06/08/2022. Therefore, as discussed in the Non-Final Rejection dated 06/08/2022, neither Choi (US 2017/0053293 A1), Mayiras (US 2016/0316317 A1), Hopkins (US 8,371,501 B1), Seong (KR 20100066655 A), Cooper (2012/0251432), nor the totality of the prior art anticipate or render obvious the claims as a whole. 
While the prior art teaches some aspects and features of independent claim 1, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
Claims 2-7, 9, and 14-20 are dependencies of independent claim 1 and are allowable over the prior art for the reasons identified above with respect to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0058615 A1 to Schultz, [Abstract] discussing an application and a mobile reader which record a clothing item’s date of wear, and GPS locations at particular times. The information recorded is used to create a clothing history record transferable with an article of clothing. Schultz does not teach the claims as a whole. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625